

116 HR 249 IH: Federal Accountability in Chemical Testing Act
U.S. House of Representatives
2019-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 249IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2019Mr. Calvert (for himself, Ms. Titus, and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the ICCVAM Authorization Act of 2000 to improve reporting about animal testing and
			 alternative test method use by Federal agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Accountability in Chemical Testing Act or the FACT Act. 2.Reporting requirements; provision of information (a)Report contents (1)In generalParagraph (7) of section 3(e) of the ICCVAM Authorization Act of 2000 (42 U.S.C. 285l–3(e)) is amended by inserting before the period at the end of the paragraph the following: , to include a description of the progress on the development, validation, acceptance, and utilization of alternative test methods (including animal use data by species, number, and test type) for toxicological testing conducted, supported, or required by, or submitted to, each Federal agency listed in subsection (c) during the reporting period.
 (2)Effective dateThe amendment made by paragraph (1) applies with respect to reports that are made available to the public on or after the date that is 90 days after the date of enactment of this Act.
 (b)Provision of informationSection 4 of the ICCVAM Authorization Act of 2000 (42 U.S.C. 285l–4) is amended by adding at the end the following:
				
 (f)Provision of informationEach Federal agency carrying out a program described in subsection (a), or its specific regulatory unit or units, shall provide ICCVAM with information needed to carry out this Act..
			